EXHIBIT 4 `

UNlTED STATES SECUR|T|ES AND EXCHANGE COMM|SSlON
Washington, D.C. 20549

FORN| 10-K

ANNUAL REPORT PURSUANT TO SECT|CN 13 OR 15(€1)
OF THE SECURlTiES EXCHANGE ACT OF 1934

For the fiscal year ended December 31, 2015
Comrnission File l~lumber: 001-34139

Federai Home Loan lVlortgage Corporation
(Exact name of registrant as specified in its charter)
Freddie Nlac

Federally chartered 8200 Jones Branch Drive XX-XXXXXXX (703) 903-2000
corporation McLean, Virginia 221 632-31 1 0 (I.R.S. Empioyer (Regisrrant‘s telephone number,
(State or other jurisdiction of (Acidress of principal executive offices identification No.) including area code)
incorporation or organization) including zip code)

Securities registered pursuant to Section 12(b) of the Act: None
Securities registered pursuant to Section 12(g) of the Act:

Vcting Common Stock, no par value per share (OTCQB: FMCC)

Variable Rate, Non~Cumulative Preferred Stocl<, par value $1.00 per share (OTCQB; FMCC|)
5% Non-Cumulative Preferred Stock, par value $1.00 per share (OTCQB: FMCKK)
Variable Rate, Non-Cumulative Preferred Stock, par value $1.00 per share (OTCQB: FMCCG)
5.1% Non-Cumulative Preferred Stocl<, par value $1.00 per share (OTCQB: FMCCH)
5.79% Non-Cumulative Preferred Stocl~:, par value $l .00 per share (OTCQB'. FMCCK)
\/ariable Rate\ Ncn-Cumulative Preferred Stocl<‘ par value $1.00 per share (OTCQB: FMCCL)
\/ariable Rate, Non-Cumulative Pret‘erred Stock, par value $1.00 per share (OTCQB: FMCCM)
Variable Rate, Non-Curnulative Preferred Stocl<, par value $1.00 per share (OTCQB: FMCCN)
5.81 % Non-Cumulatlve Prelerred Stock` par value $ l ,GO per share (OTCQB; FMCCO)

6% Non-Cumulative Preferred Stocl<, par value $1.00 per share (OTCQB; FMCCP)
\/ariable Rate, Non-Cumulative Preferred Stook, par value $1.00 per share (OTCQB: FMCCJ)
5.7% Non-Cumulative Preferred Stocl<, par value $1,00 per share (OTCQB: FMCKP)
Variable Rate, Non-Cumulative Perpetual Preferred Stock, par value 31.00 per share (OTCQB: FMCCS)
6.42% Non-Cumutative Perpetual Preferred Stock, par value $l .00 per share (OTCQB: FMCCT)
5.9% Non-Cumulative Perpetual Preferred Stock, par value $1.00 per share (OTCQB: FMCKO)
5.57% Non-Curnulative Perpetual Preferred Stocl<, par value $1.00 per share (OTCQB: Fi\JlCKl\/l)
5.66% Non~Cumulative Perpetual Preferred Stock. par value $1.00 per share (OTCQB: FMCKN)
5.02% Non~Cumulative Perpetua| Preferred Stock, par value S'l .GO per share (OTCOB: FMCKL)
6.55% Non-Cumulative Perpetual Praferred Stock, par value $1.00 per share (OTCQB; FMCK!)
Fixed-to-Floating Rate Non»Cumulative Perpetua| Preferred Stock, par value $‘l_OO per share (OTCQB: FMCKJ)

indicate by check mark it the registrant is a Weil-l<nown seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No {X]
indicate by check mark if the registrant is not required to Ele reports pursuant to Section 13 or Section tS(d) of the Act. Yes ll No {X]

indicate by check mark whether the registrant (t) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Ac‘-_
ct 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subtect
to such tiling requirements for the past 90 days. Yes [X] No ll

indicate by check mark Whether the registrant has submitted electronically and posted on its corporate Web site, if eny, every lnteraciive Data
File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapler) during the preceding 12 months (or
for such shorter period that the registrant was required to submit and post such riles). Yes [X] No []

indicate by check mark if disclosure of delinquent liters pursuant to item 405 ot Regulation S-K is not contained herein. and will not be contained
to the best of registrants knowledge in definitive proxy or information statements incorporated by reference in Part ill of this Form iG-K or any
amendment to this Form tD-K. [X]

indicate by check mark Whether the registrant is a large accelerated liler, an accelerated liler. a non-accelerated tiler, or a smaller reporting

company See the definitions of "large accelerated tiler," "accelerated nler" and “smaller reporting company" in Rule 12b-2 of the Exchange Act.
Large accelerated riler [X l Accelerated filer {_l
lion-accelerated i”\ler (Do not check if a smaller reporting company) f l Smaller reporting company { `;

indicate by check mark Whether the registrant is a shell company (as defined in Rule 1211-2 of the E><change Act). Yes ( ] No [X]

The aggregate market value ot the common stock held by non-affiliates computed by reference to the price at which the common equity Was last
sold on June 30, 2015 (the last business day of the registrants most recently completed second fiscal quarter) was $1.4 billion.

As of February 4, 2016, there were 650,045,962 shares of the registrants common stock outstanding
DOCUN|ENTS INCORPORATED BY REFERENCEZ NOl‘le

Tab|e of Contents

TABLE OF CONTENTS

lNTRODUCNON
ABOUT FREDDIE MAC
EXECuUVESUMMARY
OUR BUS§NESS
FORWARD-LOOK|NG STATEMENTS
SELECTED FINANC!AL DATA
MANAGEMENT‘S DlSCUSSiON AND ANALYS|S OF FlNANClAL CONDIT!ON
AND RESULTS OF OPERATIONS v
KEY ECONOMtC INDlCATORS
CONSOLlDATED RESuLTs oF oPERATlONS
CONSOUDATEDBALANCESHEETSANALYSE
ouRBu&NESSSEGMENTS
NSKNMNAGEMENT
S!NGLE-FAM!LY MORTGAGE CRED|T R!SK
MULTIFAM!LY MORTGAGE CREDIT RJSK
MORTGAGE~RELATED SECUR|T!ES CREDIT RlSK
uQmDHYANDcAPWALRESOURCES
CONSER\/ATORSH!P AND RELATED MATTERS
REGuLAT!ON AND SUPERV§SzON
CONTRACTUALOBHGAHONS
OFFBALANCESHEETARRANGEMENTS
CR:T!CAL ACcOuNTlNG POLlClES AND EST!MATES
NSKFACTORS
LEGALPROCEEMNGS
¥\/\ARKET FOR REG!STRANT’S COMMON EQL.HTYx RELATED
STOCKHOLDER MATTERS AND !SSUER PURCHASES OF EQUITY
SECURFHES
F!NANC!AL STATEMENTS AND SUPPLEMENTARY DATA
CONTROLSANDPROCEDURES
D!RECTORS, CORPORATE GO\/ERNANCE, AND EXECUT!\/E OFF!CERS
mRECTORS
cORPORATEGOVERNANCE
EXECUUVEOFHCERS
EXECUUVECOMPENSAHON
COMPENSAT!ON D\SCUSSION AND ANALYS\S
COMPENSAT\ON AND RISK
zmscowweNSANONwWORMAUONFORNEOS
SECUR!TY OWNERSHIP OF CERTA\N BENEF\C\AL OVVNERS AND
MANAGEMENT AND RELATED STOCKHOLDER MATTERS
CERTA\N RELAT!ONSH|PS AND RELATED TRANSACT|ONS
MNNCPALACCOUNNNGFEESANDSERWCES
E><HlBlTS AND FINANC\AL STATEME.NT SCHEDULES
SGNATURES
GLCSSARY
FORM 10-K1NDEX
EXHBHWNDEX

Page

|g{§[g{§{";l:$: igloolml-l»a-

_r\~
_.\
~\1

.A
I\J
(».)

\

....A.
.{b~
00

\

...s.
01
...`|

l

_.\
G)
00

l

....L
»"l
0

1

.....\
.\l
[\)

§

__L
~4
J>.

l

,.».
_\|
O`>

l

l\>
C)
O

!\)
C')
..x

\

l\)
O
.D~

1

03
03
..\

\

(,»J
00
01

f

C))
00
U'I

f

00
,{>~
U\

!

03
U'|
03

l

(.0
UT
03

(.A>
O"|
03

f

<.)~J
\1
f\)

l

00
\j
00

()3
00
CJ

i

(/~)
OO
w

l

03
00
U`)

l

w
00
00

 

03
00
LO

 

w
LO
[\J

1

4>
C)
4>.

l

m
.LL

l

 

Freddie Mac 2015 Form 10-K

introduction About Freddie l\liac| Executive Summary

iNTRODUCTiON

This Annuaf Report on Fomr 10'K includes forward-looking statements that are based on current
expectations and are subject to significant risks and uncertainties Tnese forward-looking statements are
made as of the date of this Forrn 10-K. We undertake no obligation to update any forward-looking
statement to refieci events or circumstances after tire date of this Form 10-K. Actual results might differ
significantly from those described in or implied by such statements due to various factors and
uncertainties including those described in the “ABOUT FREDDiE MAC - Fon/vard-i.ooking Statements”
and "R/SK FACTORS" sections of this Form 10-K,

Throughout this Form 10~K, We use certain acronyms and terms that are defined in the "GLOSSARY.”

ABOUT FREDDIE MAC

Freddie l\llac is a GSE chartered by Congress in 1970. Our public mission is to provide liquidiiy, stability7
and affordability to the U.S. housing market We do this primarily by purchasing residential mortgage
loans originated by lenders ln most instances We package these loans into mortgage-related securities
which are guaranteed by us and sold in the global capital markets We also invest in mortgage loans and
mortgage-related securities We do not originate loans or lend money directly to consumers

We support the U.S. housing market and the overall economy by enabling America’s families to access
mortgage loan funding at lower rates and by providing consistent liquidity to the multifarnily mortgage
market, which we do primarily by providing financing for workforce housing. We have helped many
distressed borrowers keep their homes or avoid foreclosure We are working With FHFA, our customers
and the industry to build a stronger housing finance system for the nation.

EXECUTIVE SUMMARY

CONSERVATORSH!P AND GOVERNMENT SUPPORT FOR OUR BUSlNESS

 

Since September 2008, we have been operating in conservatorship, with FHFA acting as our
Conservator. The conservatorship and related matters significantly affect our management, business
activities financial condition, and results of operations Our future is uncertain. and the conservatorship
has no specified termination date. We do not know what changes may occur to our business model
during or following conservatorshipx including whether we will coniinue to exist.

Our Purchase Agreement with Treasury and the terms of the senior preferred stock we issued to 'i'reasury
constrain our business activities l-lowever= we believe that the support provided by Treasury pursuant to
the Purchese Agreement currently enables ustc have adequate liquidity to conduct our normai business
activities The Purchase Agreement also requires our future profits to effectively be distributed to
Treasury, and we cannot retain capital from the earnings generated by our business operations (other
than a limited amount that will decrease to zero in 2018) or return capital to stockholders other than
Treasury. Consequently, our ability to access funds from Treasury under the Purchase Agreement is

critical to keeping us solvent and avoiding the appointment of a receiver by Fl-lFA under statutory
mandatory receivership provisions '

For more information on the conservatorship and government support for our business see
“Conservatorship and Related l\/latters" and Note 2.

 

Freddie i\/lac 2015 Form lO-K

_.s

introduction About Freddie Maci Executive Summary

Tne tables below show our cumuiative draws from Treasury and cumulative dividend payments to
Treasury under the Purchase Agreement. `l'ne Treasury draw amounts shown are the total draws
requested based on our quarterly net deficits for the periods presented Draw requests are funded in the
quarter subsequent to any net deticit. Under the Purchase Agreement, the payment of dividends does not
reduce the outstanding liquidation preference of the senior preferred stock, which remains $72.3 billion

Tne amount of avaiiable funding remaining under the Purchase Agreement is $140.5 billion., and Would be
reduced by any future draws

 

 

Draws From Treasury Dividend Payments to Treasu!y
fin billions) Totai (in biliions) Total
Toiai Senior Preferred Stocl< Outstanding $ 72.3 Dividend Payments as of12/31!15 $ 96,‘=
l_ess; initial liquidation Preference $ 1.0 01 2016 Dividend Obligation $ "
Treasury Draws $ 71.3 ' Total Diviclend Payments $ 98 2
$47.6
$44.6

    

$7.6

 

$0.02 $U\U $0.0 S0.0
i c z » 'E

2008 2009 2010 2011 2012 2013 2014 2015 2008 2009 2010 2011 2012 2013 2014 2015

 

Draw requests from 'l'reasury § Divldend payments to Treasury

 

Freddie Nlac 2015 Form 10-K

ltflanagement’s Discussion and Analysis l.iquidity and Capital Resources \ Liquidity Proiiie

MORTGAGE LOANS AND MORTGAGE-RELATED SECUR|TIES

We invest principally in mortgage loans and mortgage-related securities certain categories of Which are
largely unencumbered and liquid. Our primary source of liquidity among these mortgage assets is our
holdings of single-class and multiclass agency securities, excluding certain structured agency securities
collateralized by non-agency mortgage-related securities

in addition, We hold unsecuritized single-family loans and multifamily heid-for-sale loans that could be
securitized and Would then be available for sale or use as collateral for repurchase agreements Due to
the large size of our portfolio of liquid assets, the amount of mortgage-related assets that We may
successfully sell or borrow against in the event of a liquidity crisis or significant market disruption is
substantially less than the amount of mortgage-related assets We hoid. There would likely be insufncient
market demand for large amounts of these assets over a prolonged period of time, which would limit our
ability to sell or borrow against these assets

We hold other mortgage assets, but given their characteristics they may not be available for immediate
sale or able to be used as coilateral for repurchase agreements These assets consist of certain
structured agency securities collateralized by non-agency mortgage-reiated securities, CMBS, non-
agency mortgage-related securities backed by subprirne, option ARll/l, and Alt-A and other ioans, and
unsecuritized seriously delinquent and modified single-family loans.

V\le are subject to limits on the amount of mortgage assets we can sell in any calendar month without
review and approvai by FHFA an'd, it FHFA so determines Treasury_

CASH FLOWS

 

Cash and cash equivalents decreased $5.3 billion to $5.6 billion during 2015, as compared to a decrease
of $0.4 billion to $10.9 billion during 2014 and an increase of $2.8 billion to $11.3 billion during 2013.
Cash flows used in operating activities during 2015 Were primarily driven by increased net purchases of
held-for-sale mortgage ioans. Cash flows used in operating activities during 2015 were $0.9 billicn. Cash
flows provided by operating activities during 2014 and 2013 were $8.9 billion and $16.8 billion,
respectively, primarily driven by cash proceeds from net interest income and non-agency mortgage-
related securities settlements Cash flows provided by investing activities during 2015, 2014, and 2013
Were $179.0 billion, $205.3 billion, and $391.3 billion, respectively primarily resulting from net proceeds
received as a result of repayments of single-family held-for-investment mortgage ioans. Cash flows used
for financing activities during 2015, 2014, and 2013 Were $183.3 billion, $214.5 billion, and $405.0 billion,
respectively, primarily driven by net funds used to repay or redeem debt securities of consolidated trusts
held by third parties and other debt.

CAPiTAL RESOURCES

 

Our entry into conservatorship resulted in significant changes to the assessment of our capital adequacy
and our management of capital. Since our entry into conservatorship, Treasury and FHFA have taken a
number of actions that affect our cash requirements and our ability to fund those requirements Llncier the
Purchase Agreement, Treasury made a commitment to provide us vvith tunding, under certain conditions
to eliminate dencits in our net Worth. O_btaining funding from Treasury pursuant to its commitment under
the Purchase Agreement enables us to avoid being placed into receivership by FHFA. The amount of

 

Freddie N'iac 2015 Foi'm 10-K 155

 

Managernent‘s Discussion and Analysis l.iquidity and Capital Resources l i_iquidity Profile

available funding remaining under the Purchase Ag-reement is $140.5 billion, This amount will be reduced
by any future draws

At December 31, 2015, our assets exceeded our liabilities under GAAP; therefore no draw is being
requested from Treasury under the Purchase Agreement. Based on our Net Worth Amount at

December 31, 2015 and the 2016 Capital Reserve Amount of $1.2 billion, our dividend obligation to
'i'reasury in March 2016 Wili be $1.7 billion, Under the Purchase Agreement, the payment of dividends
does not reduce the outstanding liquidation preference of the senior preferred stock. As a result of the net
worth sweep dividend on the senior preferred stock, our future profits Will effectively be distributed to
Treasury, and we cannot retain capital from the earnings generated by our business operations (other
than a limited amount that will decrease to zero in 2018) or return capital to stockholders other than

Treasury. See "Conservatorship and Related Matters” and "Regulation and Supervision" for more
information

The table below presents activity related to our equity capital during the last five quarters

 

 

 

 

Year
Three Months Ended Ended

(in millions) 12131l201 5 9¢3012015 6/30I2015 3131/2015 12131/2014 1 231/2015
Beglrining balance $ 1,299 $ 5,713 3 2,546 $ 2,651 $ 5,186 $ 2‘651
Comprehenslve income 1 l641 (501) 3,913 746 251 5,799
Capital draw from Treasury -- -- ~ - _ -
Senior preferred stock _
dividends declared -~ v (3,913) (746) (851) (2,786) (5,510)
Total equit§r/ net worth $ 2,940 $ 1,299 3 5,713 $ 2,546 $ 2,651 s 2,940
Aggregate draws under h
F'urchase Agreernent¢ $ 71 ,336 8 . 71 =336 :S 71 ,335 $ 71 ,336 $ 71 ,336 3 71 ,3¢6
Aggregate cash dividends A
paid to Treasury $ 96 ,465 $ 96,465 S 92,552 $ 91 ,806 $ 90,955 s 96_405

 

Freddie l`v‘lac 2015 Forn'i 10-K 156

Managernent‘s Discussion and Anaiysis Conservators’nip and Related Nlatters

CONSERVATORSH\P AND RELATED MATTERS
suPERvisioN or ouR coiiiiPANY punich coNsERvAToRsi-iii=

FHFA has broad powers When acting as our Ccnservator. Upon its appointment the Consenrator
immediately succeeded to all rights titles, powers and privileges of Freddie l\/lac, and of any stockholder,
officer or director of Freddie Mac with respect to Freddie Mac and its assets The Conservator also

succeeded to the title to all books, records and assets of Freddie Mac held by any other legal custodian
or third party.

Under the GSE Act, the Conservator may take any actions it determines are necessary to put us in a safe
and solvent condition and appropriate to carry on our business and preserve and conserve our assets
and property The Conservator’s powers include the ability to transfer or sell any of our assets or
liabilities subject to certain limitations and post-transfer notice provisions without any approval,
assignment of rights or consent of any party. However, the GSE Act provides that loans and mortgage-
related assets that have been transferred to a Freddie lVlac securitization trust must be held by the
Conservator for the beneficial owners of the trust and cannot be used to satisfy our general creditors

We conduct our business subject to the direction of FHFA as our Conservator. The Conservator has
delegated certain authority to the Board of Directors to oversee, and to management to conduct, business
operations so we can operate in the ordinary course. The directors serve on behalf of, and exercise
authority as directed by, the Conservator. The Conservator retains the authority to withdraw or revise its
delegations of authority at any time. The Conservator also retains certain significant authorities for itseil,
and has not delegated them to the Board. The Conservator continues to provide strategic direction for the
company and directs the efforts of the Board and management to implement its strategy Despite the
delegations of authority to management, many management decisions are subject to review and/or
approval by FHFA and management frequently receives direction from FHFA on various matters involving
day-to-day operations

Our current business objectives reflect direction we received from the Conservator including the
Conservatorship Scorecards. At the direction of the Conservator, we have made changes to certain
business practices that are designed to provide support for the mortgage market in a manner that serves
our public mission and other non-financial objectives Given our public mission and the important role the
Administration and our Conservator have placed on Freddie l\/lac in addressing housing and mortgage
market conditions we sometimes take actions that could have a negative impact on our business
operating results or financial condition, and thus contribute to a need for additional draws under the
Purchase Agreernent. Certain of these actions are intended to help homeowners and the mortgage
marketl

TREASURY AGREEMENTS AND SENlOR PREFERRED STOCK

 

in connection with our entry into conservatorship we entered into the Purchase Agreement with Treasury.
Under the Purchase Agreement, we issued to Treasury both senior preferred stock and a warrant to
purchase common stock. We refer to the Purchase Agreement and the warrant as the “Treasury
Agreements." The Treasury Agreements and the senior preferred stock do not contain any provisions
causing them to terminate or cease to exist upon the termination of conservatorship The conservatorship,
the Treasury Agreernents and the senior preferred stock materially iimit the rights of our common and

 

Freddie l\/lac 2015 Form 10-K 157

l\/lanagement’s Discussion and Analysis Conservatorship and Related l\/latters

preferred stockholders (other than Treasury).

Pursuant to the Purchase Agreement, which we entered into through Ft-lFA, in its capacity as
Conservator. on September 7, 2008, we issued to Treasury one million shares of Variable l_iquidation
Preference Senior Preferred Stock Wlth an initial liquidation preference of $'l billion and a warrant to
purchase, for a nominal price, shares of our common stock equal to 79.9% of the total number of shares
outstanding The senior preferred stock and warrant were issued to Treasury as an initial commitment fee
iri consideration of Treasury‘s commitment to provide funding to us under the Purchase Agreement. We
did not receive any cash proceeds from Treasury as a result of issuing the senior preferred stock or the
warrant l-lowever, deficits in our net worth have made it necessary for us to make substantial draws on
Treasury’s funding commitment under the Purchase Agreement. Under the Purchase Agreement, our

ability to repay the liquidation preference of the senior preferred stock is limited and we will not be able to
do so for the foreseeable future, if at all,

The Purchase Agreement provides that, on a quarterly basls, we generally may draw funds up to the
amount, if any, by which our total liabilities exceed our total assets, as reflected on our GAAP
consolidated balance sheet for the applicable fiscal quarter, provided that the aggregate amount funded
under the Purchase Agreernent may not exceed Treasury‘s commitment As of December 31, 2015, the
aggregate liquidation preference of the senior preferred stock was $72.3 billion, and the amount of
available funding remaining under the Purchase Agreement was $140.5 billion. To the extent we draw
additional funds in the future, the aggregate liquidation preference will increase and the amount of
available funding remaining will decrease

Treasury, as the holder of the senior preferred stock, is entitled to receive cumulative quarterly cash
dividends when, as and if declared by our Board of Directors. The dividends we have paid to Treasury on
the senior preferred stock have been declared by, and paid at the direction of, the Conservator, acting as
successor to the rights, titles, powers and privileges of the Board. Under the August 2012 amendment to
the Purchase Agreement, our dividend obligation each quarter is the amount, if any, by which our Net
Worth Arnount at the end of the immediately preceding fiscal quarter, less the applicable Capital Reserve
Amount, exceeds zero. As a result of the net worth sweep dividend, our future profits will effectively be
distributed to Treasury, and the holders of our common stock and non-senior preferred stock will not
receive benents that could otherwise flow from any such future profits.

The senior preferred stock is senior to our common stock and all other outstanding series of our preferred
stocl<, as well as any capital stock we issue in the future, as to both dividends and rights upon liquidation
We are not permitted to redeem the senior preferred stock prior to the termination of Treasury’s funding
commitment under the Purchase Agreement.

The Purchase Agreement and warrant contain covenants that significantly restrict our business and
capital activities For example, the Purchase Agreement provides that, until the senior preferred stock is
repaid or redeemed in full, we may not, without the prior written consent of Treasury:

. Pay dividends on our equity securities other than the senior preferred stock or warrantl or repurchase
our equity securities;

~ issue any additional equity securitiesx except in limited instances;

- Sell, transfer7 lease or_ otherwise dispose of any assets, other than dispositions for fair market value in

the ordinary course of business, consistent With past practices, and in other limited circumstances‘,
and

 

Freddie lVlao 2015 Form 10-K

Management‘s Discussion and Analysis Conservatorship and Related Matte.'s

- issue any subordinated debt.

L¥MlTS ON OUR MORTGAGE-RELATED INVESTMENTS PORTFOL\O AND
iNDEBTEDNESS

 

Our ability to acquire and sell mortgage assets is significantly constrained by limitations under the
purchase Agreement and other limitations imposed by FHFA:

- Under the Purchase Agreement and FHFA regulation1 the UPB of our mortgage-related investments
portfolio is subject to a cap that decreases by 15% each year until the cap reaches $250 billion.

' tinder the Purchase Agreement, We also may not incur indebtedness that would result in the par
value of our aggregate indebtedness exceeding 120% of the amount of mortgage assets we are
permitted to own on December 31 of the immediately preceding calendar year

' Our Retained Portfolio Plan, which we adopted in 2014, provides for us to manage the mortgage-
related investments portfolio so that it does not exceed 90% of the annual cap established by the
Purchase Agreement, subject to certain exceptions Under the plan, we may seek permission from
FHFA to increase the plan‘s limit on the mortgage-related investments portfolio to 95% of the
Purchase Agreement annual cap.

' Fi-iFA indicated that any portfolio sales should be commercially reasonable transactions that consider
impacts to the market, borrowers and neighborhood stability

Our decisions With respect to managing the deciine of the mortgage-related investments portfolio affect ali
three business segments in order to achieve ali of our portfolio reduction goais, it is possible that we may
forge economic opportunities in one business segment in order to pursue opportunities in another
business segment The reduction in the mortgage-related investments portfolio will result in a decline in
income from this portfolio overtime

Our resuits against the limits imposed on our mortgage-related investments portfolio and aggregate
indebtedness are shown below.

 

Freddie iViac 2015 Form 10-K 159

 

l\/lanagement's Discussion and Analysis Regulation and Supervision

REGULATiON AND SUPERViSlON

in addition to our oversight by FHFA as our Conservator, we are subject to regulation and oversight by
FHFA under our charter and the GSE Act and to certain regulation by other government agencies
Furthermore, regulatory activities by other government agencies can affect us indirectly, even it we are
not directly subject to such agencies’ regulation or oversight. For exampie, regulations that modify
requirements applicable to the purchase or servicing of mortgages can affect us.

FEDERAL HOUSING FlNANCE AGENCY

 

FHFA is an independent agency of the federal government responsibie for oversight of the operations ot
Freddie lVlac, Fannie Mae, and the FHLBs.

i.lnder the GSE Act, FHFA has safety and soundness authority that is comparable to, and in some
respects, broader than that of the federal banking agencies FHFA is responsible for implementing the
various provisions of the GSE Act that were added by the Retorrn Act.

Receivership

 

Under the GSE Act, FHFA must place us into receivership if FHFA determines in writing that our assets
are less than our obligations for a period of 60 days, Fi-iFA notified us that the measurement period for
any mandatory receivership determination with respect to our assets and obligations Would commence no
earlier than the SEC public tiiing deadline for our quarterly or annual financial statements and would
continue for 60 calendar days after that date. FHFA also advised us that, if, during that 650-day period, we
receive funds from Treasury in an amount at least equal to the deficiency amount under the Purchase
Agreement, the Director of FHFA will not make a mandatory receivership determination ln addition, we

could be put into receivership at the discretion of the Director of Fl-lFA at any time for other reasons set
forth in the GSE Act.

Certain aspects of conservatorship and receivership operations of Freddie l\/iac, Fannie l\/iae and the
Fi~il_Bs are addressed in an FHFA ruie. Among other provisions1 the rule indicates that FHFA generally wiil
not permit payment of securities litigation claims during conservatorship and that claims by current or
former shareholders arising as a result of their status as shareholders Would receive the lowest priority of
ciaim in receivership in addition, the rule indicates that administrative expenses of the conservatorship
Will aiso be deemed to be administrative expenses of receivership and that capital distributions may not
be made during conservatorship, except as specified in the rule.

Capitai Standards

 

FHFA suspended capital classification of us during conservatorship in light of the Purchase Agreement.
The existing statutory and FHFA~directed regulatory capital requirements are not binding during the
conservatorship These capital standards are described in Note 16. Under the GSE Act, Fl-lFA has the

authority to increase our minimum capital levels temporarily or to establish additional capital and reserve
requirements for particular purposes

Pursuant to an FHFA rule, FHFA-regulated entities are required to conduct annual stress tests to
determine whether such companies have sufncient capital to absorb losses as a result of adverse

 

Fredciie l\/iac 2015 Forrn 10-K

Risl< Factors Conservatorship and Related lvlatters

RlSK FACTORS

The following section discusses material risks and uncertainties that could adversely affect our business1
financial condition, results of operations1 cash flows, strategies and/or prospects

CONSERVATORSH|P AND RELATED MATTERS

Freddie Mac’s future is uncertain

lt is possible and perhaps likely that future legislative or regulatory action will materially affect our role,
business model, structure, and results of operations Sorne or all cf our functions could be transferred to
other institutions and We could cease to exist as a stockholder-owned company, or at ali. lf any of these
events occur, our shares could further diminish in value, or cease to have any value. Our stockholders
may not receive any compensation for such loss in value

Several bills Were introduced in Congress in 2014 and 20t5 concerning the future status of Freddie l\/lac._
Fannie Mae, and the mortgage finance system, including bills which provided for the wind down of
Freddie l\/lac and Fannie Mae or modification of the terms of the Purchase Agreement. The Administration

has recommended reducing the role of Freddie l\/lac and Fannie Nlae and ultimately winding down both
companies

The conservatorship is indefinite in dur_ation. The timing, likelihood, and circumstances under Which we
might emerge from conservatorship are uncertain Treasury would be required to consent to the
termination of the conservatorship other than iri connection with receivership, and there can be no
assurance lt would do so. Even if the conservatorship is terminated we would remain subject to the
Purchase Agreemerit and the terms of the senior preferred stock. lt is possible that the conservatorship
could end With our being placed into receivership

Because Treasury holds a warrant to acquire almost 80% of our common stock for nominal consideration,
we could effectively remain under the control of the U.S. government even if the conservatorship is ended
and the voting rights of common stockholders are restored |f Treasury exercises the warrant, the
ownership interest in the company of our existing common stockholders will be substantially diluted

in the past several years, a number of lawsuits were filed against the U.S. government Freddie i\llac and
Fannie i\!lae challenging certain government actions related to the conservatorship and the Purchase
Agreement. This may add to the uncertainty surrounding our future.

For more information, see "MD&A - Regulation and Supervision ~ Leg:'slati've and Regulatory
Developments,” “l.egal Proceedings," and Note 15.

We cannot retain capital from the earnings generated by our business operations (orher than a
limited amount that Wif! decrease to zero in 2018), which increases the likelihood that we may
request additional draws under the Purchase Agreement in future periods

We cannot retain capital from the earnings generated by our business operations as a result of the net
worth sweep dividend. This increases the likelihood that vve will require draws in future periods,
particularly as the required Capital Reserve Arnount (Which is $1.2 billion for 2016) declines over time. A
variety of factors could influence whether we could require a draw, including the following:

 

Freddie Nlac 2015 Form 10-K v 176

Risk Factors Conservatorship and Related iviatters

Deterioration of economic conditions including increased levels of unemployment and declines in
horne prices or family incomes;

Adverse changes in interest rates, yield curves, implied volatility or spreads, which could affect our
financial assets and liabilities including derivatives, and increase realized and unrealized losses
recorded in earnings orAOCl; '

The required reductions in the size of our mortgage-related investments portfolio, reductions of higher
yielding assetsl or other limitations on our.investment activities that reduce our earnings capacity;

s The success of any transactions or other steps live may take in an effort to mitigate the risk of needing
additional draws from Treasury;

1 Restrictions on our single~fami|y guarantee activities that could reduce our income from these
activities; l

t Restrictions on the volume of multifarnily business We may conductor other limits on multifamiiy
business activities that could reduce our income from these activities;

~ Adverse changes in our liquidity or funding costs, or limitations on our access to public debt markets

» Afailure of one or more of our major counterparties to meet their obligations to us;

* Changes in accounting policies practices or guidance;

~ The effects of our foreclosure prevention and loss mitigation efforts;

‘ Changes in housing or economic conditions legislation, including reductions in corporate tax rates, or
other factors that affect our assessment of our ability to realize our net deferred tax asset, and cause
us to establish a valuation allowance against our net deferred tax asset; or

~ Changes in business practices resulting from legislative and regulatory developments or direction
from our Conservator,

Additional draws, which Will increase the already substantial liquidation preference of our senior preferred
stock and decrease the amount of Treasury's remaining commitment under the Purchase Agreernent,
may add to the uncertainty regarding our long-term financial sustainability.

FHFA controls our business activities The terms of the Purchase Agreement and the senior
preferred stock significantly limit our business activities We may be required to take actions that
reduce our profitability, are difficult to impiement, or expose us to additional risk.

We are under the control of FHFAl as our Conservator, and are not managed to maximize stockholder
returns FHFA determines our strategic direction We face a variety of different and sometimes
competing, business objectives and FHFA-rnandated activities (e.g., the initiatives we are pursuing under
the Conservatorship Scorecards). lt may be difficult for us to devote sufficient resources and management
attention to these multiple priorities Some of the activities FHFA has required us to undertake are costly
and dimcult to implement such as building the common securitization platform.

FHFA has required ustc make changes to our business that have adversely affected our financial results
FHFA could require us to make additional changes at any time. For example, FHFA may require ustc
undertake activities that;

v Recluce our profitability;
E><pose us to additional credit, market, funding, operationai, and other risks; or

~ Provide additional support for the mortgage market to serve our public mission, but adversely affect
our financial results

 

i=reddie iviac 2015 Form io-i< ` ir?

Risk Factors Conservatorship and Related l\/latters

From time to time, FHFA and Treasury have prevented us from engaging in business activities or
transactions that we believe would be profitable and they may do so again in the future For example

FHFA could limit the amount of securities we could sell or further limit the size of our mortgage-related
investments portfolio

The Purchase Agreement and the terms of the senior preferred stock also place significant restrictions on
our ability to manage our business7 including limiting:

~ The amount of indebtedness we may incur;
' The size of our mortgage~related investments portfolio; and

Our ability to pay dividends, transfer certain assets, raise capital, and pay down the liquidation
preference of the senior preferred stock.

The Pi.irchase Agreement prohibits us from taking a variety of actions without Treasury‘s consent.
Treasury has the right to withhold its consent for any reason. The warrant held by Treasury, the
restrictions on our business under the Purchase Agreement, and the senior status and net worth dividend
provisions of the senior preferred stock could adversely affect our ability to attract capital from the private
sector in the future, should we be in a position to do so.

if FHFA places us into receivership, our assets would be liquidated The liquidation proceeds may
not be sufficient to pay claims outstanding against Freddie Mac, repay the liquidation preference
of our preferred stock, or make any distribution to our common stockholders

We can be put into receivership at the discretion of the Director of FHFA at any time for a number of
reasons set forth in the GSE Act. in addition, Fi-lFA could be required to place us into receivership if
'l'reasury is unable to provide us with funding requested under the P'urchase Agreernent to address a
deficit in our net worth. Treasury might not be able to provide the requested funding if, for example the
U.S. government were not fully operational because Congress had failed to approve funding or the
government had reached its borrowing limit For more information, see "lVlD&A- Regulation and
Supervision - Federai Housing Finance Agency - Receii/ership.“

Being placed into receivership would terminate the conservatorship The purpose of receivership is to
liquidate our assets and resolve claims against us. The appointment of Fl-lFA as our receiver would
terminate all rights and claims that our stockholders and creditors may have against our assets or under
our Charter arising as a result of their status as stockholders or creditors other than the potential ability to

be paid upon our liquidation Bills considered by Congress iri 2014 and 2015 provided for Freddie Mac to
eventually be placed into receivership

if our assets Were llquidated, the liquidation proceeds may not be sufficient to pay the secured and
unsecured claims against us, repay the liquidation preference of any series of our preferred stock, or
make any distribution to our common stockholders lt we are placed into receivership and do not or
cannot fulfill our guarantee to the holders of our mortgage-related securities, such holders could become
unsecured creditors with respect to claims made under our guarantee

Proceeds Would be available to repay the liquidation preference of other series of preferred stock only
after paying the secured and unsecured claims of the company, the administrative expenses of the

receiver and the liquidation preference of the senior preferred stock. Finally, only after the liquidation

preference of ali series of preferred stock is repaid would any proceeds be available for distribution to the
holders of our common stock,

 

Freddie l\llac 2815 Forrn 10-K 178

Market for Registrent‘s Common Equity, Related Stockholder Matters. and issuer Purchases of Equity Secun`ties

MARKET FOR REG|STRANT’S COMMGN
EQU!TY, RELATED STOCKHOLDER
MATTERS AND lSSUER PURCHASES OF
EQU|TY SECURIT|ES

MARKET lNFORliilATlON

Our common stock, par_value $0,00 per share, trades on the OTCQB Marketpiace, operated by the OTC
i\llarkets Group lnc., under the ticker symbol "Fi\JlCC." As of February 4, 2016. there were
850,045,962 shares of our common stock outstanding

The table below sets forth the high and low bid information for our common stock on the OTCQB
ivlarketpiace for the indicated periods and reflects inter-dealer prices, without retail mark-up, mark-down,
or commission and may not necessarily represent actual transactions

 

High Low

2015 Quarter Ended

December 31 - ' S 2.67 5 1.57
September 30 ' ` 2.61 1.90
June 30 2.84 2.i 8
Niarch 31 ` 3.32 2.04
2014 Quarter Ended

Deoember 31 $ 2.50 s 1.44
September 30 4.58 2.56
June 30 4_78 363
March 31 6.00 2.63
HOLDERS

As of February 4x 2016, we had 1,803 common stockholders of record.

DlVlDENDS AND DIV{DEND RESTR|CT¥ONS

We did not pay any cash dividends on our common stock during 2015 or 2014. Our payment of dividends
is subject to the following restrictions

~ Restrictions Relatlng to the Conservatorship - The .Conservator has prohibited us from paying any
dividends on our common stock or on any series of our preferred stock (other than the senior
preferred stock). FHFA has instructed our Board of Directors that it should consult with and obtain the
approval of Fi-lFA before taking actions involving dividends in addition, Fl-lFA has adopted a
regulation prohibiting us from making capital distributions during conservatorship, except as
authorized by the Director of FHFA.

‘ Restrictions Under the Purchase Agreemem‘ - The Purchase Agreement prohibits us and any of
our subsidiaries from declaring or paying any dividends on Freddie lVlac equity securities (other than

 

Freddie l\/lac 2015 Form 1D-K 201

Market for Registrant’s Common Equity, Related Stockholder l\!latters, and issuer Purchases of Equity Securities

with respect to the senior preferred stock or warrant) without the prior written consent of Treasury.

» Restrictions Under the GSE Act - Under the GSE Act, FHFA has authority to prohibit capitai
distributions including payment of dividends if we fail to meet applicable capital requirements
However, our capital requirements have been suspended during conservatorship

~ Restrictions Under our Charter ~ Without regard to our capital classificationx we must obtain prior
written approval of FHFA to make any capital distribution that would decrease total capital to an
amount less than the risk-based capital level or that would decrease core capital to an amount less
than the minimum capital level. As noted above, our capital requirements have been suspended
during conservatorship

. Restrictions Relating to Subordinated Debt ~ During any period in which we defer payment of
interest on qualifying subordinated debt, we may not declare,or pay dividends on, or redeem,
purchase or acquire, our common stock or preferred stock` Our qualifying subordinated debt provides
for the deferral of the payment of interest for up to five years if either our core capital is below 125%
of our critical capital requirement or our core capital is below our statutory minimum capital
requirement and the Secretary of the.Treasury, acting on our request, exercises his or her
discretionary authority pursuant to Section 306(0) of our Charter to purchase our debt obligations
FHFA has directed us to make interest and principal payments on our subordinated debtx even if we
fail to maintain required capital levels. As a result, the terms of any of our subordinated debt that
provide for us to defer payments of interest under certain circumstances including our failure to
maintain specified capital levels are no longer applicable

~ Restrr'ctions Relating to Preferred Stock - Payment of dividends on our common stock is also
subject to the prior payment of dividends on our 24 series of preferred stock and one series of senior
preferred stock; representing an aggregate of 464,170,000 shares and 1,000,000 shares,
respectively outstanding as of December 31, 2015. Payment of dividends on all outstanding
preferred stock, other than the senior preferred stoci<, is subject to the prior payment of dividends on
the senior preferred stocl<. \Ne paid dividends on the senior preferred stock during 2015 at the
direction of the Conservator, as discussed in "MD&A- LlQUlDlTY AND CAPlTAL RESOURCES" and
Note 10. VVe did not declare or pay dividends on any other series of preferred stock outstanding in
2015.

RECENT SALES OF UNREG!STERED SECURlTlES

The securities we issue are “exempted securities" under the Securities Act of 1933. As a result, We do not
die registration statements with the SEC with respect to offerings of our securities

Foliowing our entry into conservatorship, We suspended the operation of, and ceased making grants
under, equity compensation plans Previously, we had provided equity compensation under these plans to
employees and members of our Board of Directors. Under the Purchase Agreernent, we cannot issue any
new options, rights to purchase, participations or other equity interests without Treasury's prior approval.
t-iowever, grants outstanding as of the date ‘of the Purchase Agreement remain in effect in accordance
with their terms No stock options were exercised during the three months ended December 31, 2016.
See Note 10 for more information

ISSUER PURCHASES OF EQU!TY SECUR!T|ES

We did not repurchase any of our common or preferred stock during 2015. Additional|y, we do not
currently have any outstanding authorizations to repurchase common or preferred stock. Under the

Freddie l\/lac 2015 Form 10-K 292

Firiancial Statements Notes to the Consolidated Financial Statements j Note 2

NOTE 2: CONSERVATOR_SH|P AND RELATED MATTERS
eusiNEss oe.iecrives

 

We operate under the conservatorship that commenced on September 6, 2008, conducting our business
under the direction of FHFA‘ as our Conservator_ The conservatorship and related matters significantly
affect our management business activities. financial condition and results of operations Upon its
appointment, FHFA, as Conservator, immediately succeeded to all rights, titles, powers and privileges Of
Freddie lvlac, and of any stockholder, officer or director thereof, with respect to the company and its
assets The Conservator also succeeded to the title to all books, records, and assets of Freddie ivlac held
by any other legal custodian or third party. The Conservator has delegated certain authority to the Board
of Directors to oversee, and management to conduct, business operations so that the company can

continue to operate in the ordinary course.{The directors serve on behalf of, and exercise authority as
directed by, the Conservator. `

We are also subject to certain constraints on our business activities under the Purchase Agreernent.
i~lowever, we believe that the support provided by Treasury pursuant to the Purchase Agreement currently
enables us to maintain our access to the debt markets and to have adequate liquidity to conduct our
normal business activities, although the costs of our debt funding could vary. Our ability to access funds
from Treasury under the Purchase Agreement is critical to keeping us solvent

Our current business objectives reflect direction we have received from the Conservator (including the
Conservatorship Scorecards). At the direction of the Conservator, we have made changes to certain
business practices that are designed to provide support for the mortgage market in a manner that serves
our public mission and other non-financial objectives but may not contribute to our prohtability_ Certain of
these objectives are intended to help homeowners and the mortgage market and may help to mitigate
future credit losses Some of these initiatives impact our riear- and long-term financial results Given our
public mission and the important role the Adrninistration and our Conservator have placed on Freddie
llllac in addressing housing and mortgage market conditions, We may be required to take actions that
could have a negative impact on our business, operating results or financial condition, and thus contribute
to a need for additional draws under the Purchase Agreement.

in i\/iay 2014, Fi-lFA issued its 2014 Strategic Plan, which updated FHFA’s vision for implementing its
obligations as Conservator of Freddie ll/lac and Fannie l\/lae and established three reformulated strategic
goals. FHFA has also issued its Conservatorship Scorecards for 2014, 2015, and 2016. The
Conservatorship Scorecards establish objectives and performance targets and measures for Freddie lvlac
and Fannie lVlae (the “Enterprises") related to the strategic goals set forth in the Strategic Plan.

The 2014 Strategic Plan established three reformulated strategic goals for the conservatorships of
Freddie l\/lac and Fannie I\flae:

» Nlaintain, in a safe and sound manner, foreclosure prevention activities and credit availability for new

and rehnanced loans to foster liquid, efficient, competitive and resilient national housing finance
markets

‘ Reduce taxpayer risk through increasing the role of private capital in the mortgage market
\ Build a new single-family securitization infrastructure for use by the Enterprises and adaptable for
use by other participants in the secondary market in the future.

 

Freddie Mac 2015 Form 10-K 216

Financial Staternents Notes to the Consolidated Financial Statements j Note 2

As part of the first goal, the 2014 Strategic Plan describes various steps related to increasing access to
mortgage credit for credit-worthy borrowers The 2014 Strategic Plan provides for the Eriterprises to
continue to play an ongoing role in supporting multifamily housing needs, particularly for low-income
households The plan states that Fl-lFA will continue to impose a production cap on Freddie Il/lac’s and
Fannie llllae‘s multifamily businesses Hov_iiever, in 2015 FHFAallowed loans in certain affordable and
underserved market segments to be excluded from the production cap. This allowance was maintained in
the 2016 Conservatorship Scorecard with slight modification

The second goal focuses on ways to transfer risk to private market participants and away from the
Enterprises in a responsible way that does not reduce liquidity or adversely impact the availability of
mortgage credit. The second goal provides for us to increase the use of single-family credit risk transfer
transactionsx continue using credit risk transfer transactions in the multifamily business and continue
shrinking our mortgage-related investments portfolio consistent with the requirements in the Purchase
Agreement, with a focus on selling less liquid assets

The third goal includes the continued development of the Common Securitization Platforrn. Fl-lFA refined
the scope of this project to focus on making the new shared system operational for Freddie Mac’s and
Fannie l\/lae’s existing single-family securitization activities The third goal also provides for the
Enterprises to work towards the development of a single (common) security.

We continue to align our resources and internal business plans to meet the goals and objectives provided
to us by Fl-ll`-'A.

As a result of the net worth sweep dividend provisions of the senior preferred stock, we cannot retain
capital from the earnings generated by our business operations (other than a limited amount that will
decrease to zero in 2018) or return capital to stockholders other than Treasury, the holder of our senior
preferred stock. Our future is uncertain, and the conservatorship has no specified termination date. We do
not know what changes may occur to our business model during or following conservatorshipl including
whether we will continue to exist. We are not aware of any current plans of our Conservatcr to
signincantly change our business model or capital structure in the near term. Our future structure and role
will be determined by the Administration and Congress, and it is possible and perhaps likely that there will
be signincant changes beyond the near term. We have no ability to predict the outcome of these
deliberations

PURCHASE AGREEMENT AND WARRANT

 

Overview

 

On September 7, 2008, we, through FHFA, in its capacity as Conservator, entered into the Purchase
Agreement vi/ith Treasury. The Purchase Agreement was Subsequently amended and restated on
September 26; 2008, and further amended on i\/lay 6, 2009, December 24, 2009, and August 17. 2012.
The amount of available funding remaining under the Purchase Agreement was $140.5 billion as of
Decernber 31, 201 5_ This amount will be reduced by any future draws.

The Purchase Agreement requires Treasui'y, upon the request of the Conservator, to provide funds to us
after any quarter in which we have a negative net worth (that is, our total liabilities exceed our total
assets, as reflected on our GAAP balance sheet). in addition, the Purchase Agreement requires Treasury,
upon the request of the Conservator, to provide funds to us if the Conservator determines at any time,

Freddie l\/lac 2015 Forrn 10-K 217

Financial Statemenls l\lotes to the Consolidated Financial Statements l Note 2

that it will be mandated by law to appoint a receiver for us unless we receive these funds from Treasury.
ln exchange for Treasury’s funding commitment, we issued to 'l`reasury, as an aggregate initial
commitment fee one million shares of Variable i_iquidation Preference Senior Preferred Stocl< (with an
initial liquidation preference of $l billion), which we refer to as the senior preferred stock, and a warrant to
purchase, for a nominat price, shares of our common stock equal to 79.9% of the total number of shares
of our common stock outstanding on a fully diluted basis at the time the warrant is exercised, which we
refer to as the warrant We received no other consideration from _Treasury for issuing the senior preferred
stock or the warrant

Treasury, as the holder of the senior preferred stock, is entitled to receive quarterly cash dividends1 when,
as and if declared by our Board of Directors. The dividends we'have paid to Treasury on the senior
preferred stock have been declared by, and paid at the direction of, the Conservator, acting as successor
to the rights, tities, powers and privileges of the Board. Through Decernber Si, 2012, the senior preferred
stock accrued quarterly cumulative dividends at a rate of 10% per year. l-lowever, under the August 2012
amendment to the Purchase Agreement, the fixed dividend rate was replaced with a net worth sweep
dividend beginning in the irst quarter of 2013.

For each quarter from January 1, 2013 through and including December 31, 2017, the dividend payment
wili be the amount if any, by which our Net Worth Amount at the end of the immediately preceding fiscal
quarter, less the applicable Capital Reserve Arnount, exceeds zero. The term Net Worth Amount is
defined as the total assets of Freddie Nlac (exciuding Treasury`s commitment and any unfunded amounts
thereof), less our total liabilities (exciuding any obligation in- respect of capital stock)‘ in each case as
retiected on our consolidated balance sheets prepared in accordance with GAAP. if the calculation of the
dividend payment for a quarter does not exceed zero, then no dividend will accrue or be payable for that
quarter. The applicable Capital Resen/e Amount was $1 .8 billion for 201 5, will be $1.2 billion for 2016,
and will be reduced by $600 miliion each year thereafter until it reaches zero on .January 1, 2018. For
each quarter beginning January 1,`20-18, the dividend payment will be the amount, if any, by which our
Net Worth Amount at the end of the immediately preceding fiscal quarter exceeds zero, The amounts
payable for dividends on the senior preferred stock could be substantial and wiii have an adverse impact
on our financial position and net worth The senior preferred stock is senior in liquidation preference tc our
common stock and all other series of preferred'stock.

in addition to the issuance of the senior preferred stock and warrant, we are required under the Purchase
Agreement to pay a quarterly commitment fee to Treasury. Under the Purchase Agreement, the fee is to
be determined iri an amount mutually agreed to by us and Treasury with reference to the market vaiue of
Treasury's funding commitment as then in effect However, pursuant to the August 2012 amendment to
the Purchase Agreement, for each quarter commencing January 1, 2013, and for as long as the net worth
sweep dividend provisions remain in form and content substantially the samex rio periodic commitment
fee under the Purchase Agreement will be set, accrue or be payable Treasury had previously waived the
fee for all prior quarters

Under the Purchase Agreement, our ability to repay the liquidation preference of the senior preferred
stock is limited and we will not be able to do so for the foreseeabie future, if at all. The aggregate
liquidation preference of the senior preferred stock Wiil increase further if we receive additional draws
under the Purchase Agreement or if any dividends or quarterly commitment fees payable under the
Purchase Agreement are not paid in cash. We may need to make additional draws in future periods due
to a variety of factors that couid adversely affect our net worth.

 

Freddie l\/lac 2015 Form 10-K 218

Financial Statements thes to the Consolidated Financial Staternents l Note 2

The Purchase Agreement includes significant restrictions on our ability to manage our business including

limiting the amount of indebtedness We can incur and capping the size of our mortgage-related
investments portfolio

The Purchase Agreement has an indefinite term and can'terminate only in limited circumstances which
do not include the end of the conservatorship The Purchase Agreement therefore could continue after the
conservatorship ends. i-lowever, Treasury‘s consent is required for a termination ot conservatorship other
than in connection with receivership Treasury has the right to exercise the warrant, in whole or in part, at
any time on or before September 7, 2028. _

Purchase Agreement Covenants

 

The Purchase Agreement provides that, until the senior preferred stock is repaid or redeemed in tull, we
may not, without the prior written consent of Treasury:

» Declare or pay any dividend (preferred or otherwise) or make any other distribution With respect to
any Freddie Mac equity securities (other than with respect to the senior preferred stock or Warrant);

» Redeem, purchase retire or otherwise acquire any Freddie l\flac equity securities (other than the
senior preferred stock or warrant);

» Seil or issue any Freddie Nlac equity securities (other than the senior preferred stock, the warrant and
the common stock issuable upon exercise of the warrant and other than as required by the terms of
any binding agreement in effect on the date of the Purchase Agreement);

t Terminate the conservatorship (other than in connection with a receivership);

~ Sell, transfer, lease or otherwise dispose of any assetsx other than dispositions for fair market valued

rr To a limited life regulated entity fin the context of a receivership);
-r Of assets and properties in the ordinary course of business, consistent with past practice;

» Of assets and properties having fair market value individually or in aggregate less than $250
million in one transaction or a series of related transactions;

a in connection with our liquidation by a receiver;
s Of cash or cash equivalents for cash or cash equivalents; or

s To the extent necessary to comply with the covenant described below relating to the
reduction of our mortgage-related investments portfolio;

- issue any subordinated debt;

- Enter into a corporate reorganization, recapitalization, merger, acquisition or similar event; or

~ Engage in transactions with affiliates unless the transaction is: (a) pursuant to the Purchase
Agreernentx the senior preferred stock or the Warrant; (b) upon arm’s length terms; or (c) a transaction
undertaken in the ordinary course or pursuant to a contractual obligation or customary employment
arrangement in existence on the date of the Purchase Agreement.

The Purchase Agreement also requires us to reduce the amount of mortgage assets We own. The
Purchase Agreement, as revised in the August 2012 amendmentv provides that We could not own
mortgage assets with UPB in excess of $650 billion on Decernber 31, 2012, and on Decemloer 31 of each
year thereafter may not own mortgage assets with UPB in excess of 85% of the aggregate amount of
mortgage assets we are permitted to own as of December 31 of the immediately preceding calendar year,
provided that we are not required to own less than $250 billion in mortgage assets. Under the Purchase

 

Freddie i\/iac 2015 Form 10-K 219

Financial Statemerits Notes to the Consolidated Financiai Statements l Note 2

Agreement, we also may not incur indebtedness that would result in the par value of our aggregate
indebtedness exceeding 120% of the amount of mortgage assets we are permitted to own on

December 3l of the immediately preceding calendar year. The mortgage asset and indebtedness
limitations are determined without giving effect to the changes to the accounting guidance for transfers ot
financial assets and consolidation of \/lEs, under which we consolidated our single-family F’C trusts and
certain other VlEs in our financial statements as of January l, 2010.

in addition, the Purchase Agreement provides that we may not enter into any new compensation
arrangements or increase amounts or benefits payable under existing compensation arrangements of any
named executive officer or other executive officer (as such terms are defined by SEC rules) without the
consent of the Director of FHFA, in consultation with the Secretary of the Treasury.

The Purchase Agreement also provides that, on an annual basis, we are required to deliver a risk
management plan to Treasury setting out our strategy for reducing our enterprise-wide risk profile and the

actions we will take to reduce the financial and operational risk associated with each of our reportable
business segments

Warrant Covenants

 

The warrant we issued to 'l'reasury includes, among others. the following covenants:

‘ Our SEC filings under the Exchange Act will comply in all material respects as to form with the
Exchange Act and the rules and regulations thereunder;

» V\lithout the prior written consent of Treasury, we may not permit any of our significant subsidiaries to
issue capital stock or equity securities, or securities convertible into or exchangeable for such
securities, or any stock appreciation rights or other profit participation rights to any person other than
Freddie i\/lac or its wholly-owned subsidiaries;

t We may not take any action that will result in an increase in the par value of our common stocl<;

' Unless waived or consented to in writing by Treasury, we may not take any action to avoid the
observance or performance of the terms of the warrant and we must take all actions necessary or
appropriate to protect Treasury’s rights against impairment or dilution; and

» We must provide Treasury with prior notice of specified actions relating to our common stock= such as
setting a record date for a dividend payment granting subscription or purchase rights, authorizing a
recapitalization, reclassit'ication, merger or similar transaction, commencing a liquidation ct the
company or any other action that would trigger an adjustment iri the exercise price or number or
amount of shares subject to the warrant

Termination Provis:'ons

 

The Purchase Agreernent provides that the Treasury’s funding commitment will terminate under any ot the
following circumstances

s The completion of our liquidation and fulfillment of Treasury’s obligations under its funding
commitment at that time;

~ The payment in full of, or reasonable provision for. all of our liabilities (whether or not contingent,
including mortgage guarantee obligations); and

» The funding by Treasury of the maximum amount of the commitment under the Purchase Agreernent.

 

Freddie Mac 2015 Form 1o-K 220

Financial Statements l\'otes to the Consolidated Financial Statements l Note 2

in addition, Treasury may terminate its funding commitment and declare the Purchase Agreement null
and void ita court vacates, modifies, amends, conditionsl enjoins, stays or otherwise affects the
appointment of the Conservator or otherwise curtails the Conservator‘s powers Treasury may not
terminate its funding commitment under the Purchase Agreement solely by reason of our being in
conservatorship1 receivership or other insolvency proceeding or due to our financial condition or any
adverse change in our financial condition

Waivers and Amendments

 

The Purchase Agreement provides that most provisions of the agreement may be waived or amended by
mutual written agreement of the parties; however, no waiver or amendment of the agreement is permitted
that would decrease Treasury’s aggregate funding commitment or add conditions to Treasury’s funding
commitment if the waiver or amendment would adversely affect in any material respect the holders of our
debt securities or mortgage guarantee obligations

Thii'd-pan‘y Enforcement Rr'ghts

 

in the event of our default on payments with respect to our debt securities or mortgage guarantee
.obligations, if Treasury fails to perform its obligations under its funding commitment and if we and!or the
Conservator are not diligently pursuing remedies in respect of that failure, the holders of these debt
securities or mortgage guarantee obligations may tile a claim in the United States Court of Federal Ciaims
for relief requiring Treasury to fund to us the lesser of:

' The amount necessary to cure the payment defaults on our debt and mortgage guarantee obligations;
and

» The lesser of:
0 The deficiency amount; and

° The maximum amount of the commitment less the aggregate amount of funding previously
provided under the commitment

Any payment that Treasury makes under those circumstances will be treated for all purposes as a draw
under the Purchase Agreement that will increase the liquidation preference of the senior preferred stocl<.

lMPACT ClF CONSERVATORSH!P AND RELATED DEVELOPMENTS ON THE
MORTGAGE-RELATED lNVESTMENTS PORTFOL|O

 

For purposes of the limit imposed by the Purchase Agreement and Fi-lFA regulation, the UPB of our
mortgage-related investments portfolio could not exceed $399.2 billion at December 31, 2015 and was
$346.9 billion at that date. Our l-`<etained Portfolio Plan, which we adopted in 2014, provides for us to
manage the UPB of the mortgage-related investments portfolio so that it does not exceed 90% of the
annual cap established by the Purchase Agreement (subject to certain exceptions). The annual 15%
reduction in our mortgage-related investments portfolio cap until it reaches $250 billion is calculated
based on the maximum allowable size of the mortgage-related investments portfolio, rather than the
actual UPB of the mortgage-related investments portfolio, as of December 31 of the preceding year_ Our
ability to acquire and sell mortgage assets is significantly constrained by limitations of the Purchase
Agreement and those imposed by Fl-lFA.

 

Freddie lvlao 2015 Forrn 10-K 221

Financiai Statements Notes to the Consolidated Financial Statements l Note 2

GOVERNMENT SUPPORT FOR OUR BUSiNESS

 

We receive substantial support from Treasuryand are dependent upon its continued support in order to
continue operating our business Our ability to access funds from Treasury under the Purchase
Agreement, is critical to:

» Keeping us solvent

' Aliowing us to focus on our primary business objectives under conservatorship; and

° Avoiding the appointment of a receiver by FHFA under statutory mandatory receivership provisions

At September 30, 2015, our assets exceeded our liabilities under GAAP; therefore FHFA did not request
a draw on our behalf and, as a result, we did not receive any funding from Treasury under the Purchase
Agreement during the three months ended December 31, 2015. Since conservatorship began through

Decernber 31, 2015, we have paid cash dividends of $96.5 billion to Treasury at the direction of the
Conservator.

Additionaily, in recent years, the Federai Reserve purchased significant amounts of mortgage-related
securities issued by us, Fannie l\/lae, and Ginnie Nlae.

See Note 7 and Note 10 for more information on the conservatorship and the Purchase Agreement.

HOUS!NG FiNANCE AGENCY lNiTlAT|VE

 

in 2009, We entered into a Memorandum of Understanding with Treasury, FHFA, and F annie Mae, which
sets forth the terms under which Treasury and, as directed by Fl-lFA, we and Fannie Mae, Would provide
assistance to state and local HFAs so that the i-iFAs can continue to meet their mission of providing
affordable financing for both single-family and multifamily housing. FHFA directed us and Fannie l'viae to
participate in the HFA initiative on a basis that is consistent with the goais of being commercially
reasonable and safe and sound. Treasury"s participation in these assistance initiatives does not affect the
amount of funding that Treasury can provide to Freddie lVlac under the Purchase Agreement.

The primary initiatives are as follows:

' TCLFP - in December 2009, on a 50-50 pro rata basis, Freddie l\/lac and Fannie Mae agreed to
' provide $8.2 biilion of credit and liquidity support, including outstanding interest at the date of the

guarantee for variabie rate demand obligations or VRDOs, previousiy issued by i-lFAs. This support
was provided through the issuance of guarantees which provide credit enhancement to the holders
of such VRDOs and aiso create an obiigation to provide funds to purchase any VRDOS that are put
by their holders and are not remarketed. Treasury provided a credit and liquidity backstop on the
TCLFP_ These guarantees replaced existing liquidity facilities from other providers The guarantees
were scheduled to expire on December 3’i, 2012. However, Treasury gave TCLFP participants the
option to extend their individual TCLFP facilities to December 3'i, 2015 and certain participants
elected to do so. No outstanding guarantees existed as of December 31, 2015.

- NlBP- ln December 2009, on a 50-50,pr0 rata basis, Freddie l\/lac and Fannie lVlae agreed to issue in
total 31 5.3 billion of partiaily guaranteed pass-through securities backed by new single-family and
certain new multifamily housing bonds issued by HFAs. Treasury purchased ali of the pass-through
securities issued by Freddie Nlac and Fannie l\/lae. This initiative provided financing for i-lFAs to issue
new housing bonds.

 

Freddie l\/lac 2015 Form ‘iO-K 222

Financiai Statements Notes to the Corrsolidated Financial Statements l Note 2

Treasury wili bear the initiai losses of principal up to 35% of total principal for these two initiatives
combined and thereafter Freddie lVlac and Fannie i\/lae each will be responsible only for losses of
principal on the securities that it issues to the extent that such losses are in excess of 35% of all losses
under both initiatives Treasury will bear all losses of unpaid interest Under both initiatives we and

Fannie Mae were paid fees at the time bonds were securitized and are also paid ongoing fees for as kong
as the bonds remain outstanding ‘

RELATED PARTiES AS A RESULT OF CONSERVATORSH}P

 

As a result of our issuance to Treasury of the warrant to purchase shares of our common stock equal to
79.9% of the totai number of shares of our common stock outstanding on a fully diluted basis, we are
deemed a related party to the U.S. government During the years ended December 31, 2015, 2014, and
2013, no transactions outside of normal business activities have occurred between us and the U.S.
government (or any of its related parties), except for the following:

s

Support for our Business” and “Housing Finance Agency lnitiative";
» The transactions discussed in Note 4, Note 7, and Note 10; and

The ailocation or transfer of 4.2 basis points of each dollar of new business purchases to certain
housing funds as required under the GSE Act.

in addition, we are deemed related parties with Fannie ii/iae as both we and Fannie Nlae have the same
relationships with FHFA and Treasury. All transactions between us and Fannie l\/lae have occurred in the
normal course of business in conservatorship ln October 2013, FHFA announced the formation of CSS.
CSS is equally-owned by Freddie l`v‘lac and Fannie Niae. in connection with the formation of CSS, we
entered into a limited liability company agreement with Fannie l\/lae. ln November 2014` we and Fannie
lVlae announced that a chief executive ocher has been named for CSS. Additionally, We and Fannie Mae
each appointed two executives to the CSS B`oard of Nlanagers and signed governance and operating

agreements for CSS. During the year ended December 31, 2015, we contributed $66 million of capital to
CSS.

The transactions discussed with Treasury above in “Purchase Agreement and Warrant,” "Government n

 

 

Freddie Mac 2015 Form 10-K 223

Financial Statements Notes to the Consolidated Financiai Statements l Note 10

SENlOR PREFERRED STOCK

 

Pursuant to the Purchase Agreement described in Note 2, we issued one million shares of senior

preferred stock to Treasury on September 8, 2008, in partial consideration of Treasury’s commitment to
provide funds to us.

Shares of the senior preferred stock have a par value of $1, and have a stated value and initial liquidation
preference equal to $1,000 per share The liquidation preference of the senior preferred stock is subject
to adjustment Dividends that are not paid in cash for any dividend period will accrue and be added to the
liquidation preference of the senior preferred stoci<_ in addition, any amounts Treasury pays to us
pursuant to its funding commitment under the Purchase Agreement and any quarterly commitment fees
that are not paid in cash to Treasury nor waived by Treasury will be added to the liquidation preference of
the senior preferred stock. As described beiow, we may make payments to reduce the liquidation
preference of the senior preferred stock in limited circumstances As discussed in Note 2, the quarterly
commitment fee has been suspendedl

’i'reasury, as the holder of the senior preferred stoci<, is entitled to receive quarterly cash dividends, when,
as and if declared by our Board of Directors. The dividends we have paid to Treasury on the senior
preferred stock have been declared by, and paid at the direction of, the Conservatorx acting as successor
to the rights, titles, powers and privileges of the Board. The dividend is presented in the period in which it
is determinable for the senior preferred stock, as a reduction to net income (loss) available to common
stockholders and net income (loss) per common share. The dividend is declared and paid in the following
period and recorded as a reduction to equity in the period declared Total dividends paid in cash during
2016, 2014, and 2043 at the direction of the Consen/ator were $5.5 biilion, 319,6 billion, and $47.6 billion,
respectively See Note 2 for a discussion of our net worth sweep dividend

The senior preferred stock is senior to our common stock and all other outstanding series of our preferred
stocl<, as well as any capital stock we issue in the future, as to both dividends and rights upon liquidation
The senior preferred stock provides that we may not, at any time, deciare or pay dividends on, make
distributions with respect to, or redeem, purchase or acquire, or make a liquidation payment with respect
to, any common stock or other securities ranking junior to the senior preferred stock unless:

' Full cumulative dividends on the outstanding senior preferred stock (inciuding any unpaid dividends
added to the liquidation preference) have been declared and paid in cash; and

» All amounts required to be paid with the net proceeds of any issuance of capital stock for cash (as
described in the following paragraph) have been paid in cash.

Shares of the senior preferred stock are not convertible Shares of the senior preferred stock have no
general or special voting rights, other than those set forth in the certificate of designation for the senior
preferred stock or otherwise required by law_ The consent of holders of at least two-thirds of all
outstanding shares of senior preferred stock is generally required to amend the terms of the senior
preferred stock or to create any class or series of stock that ranks prior to or on parity with the senior
preferred stock.

\Ne are not permitted to redeem the senior preferred stock prior to the termination of Treasury’s funding
commitment set forth in the Purchase Agreement; however, We are permitted to pay down the liquidation
preference of the outstanding shares of senior preferred stock to the extent of accrued and unpaid
dividends previously added to the liquidation preference and not previously paid down and quarterly

 

Freddie Nlac 2015 Forrn 10-K 274

Financial Statements Notes to the Consolidated Financial Statements l Note 10

commitment fees previously added to the liquidation preference and not previously paid down. ln addition,
if we issue any shares of capital stock for cash while the senior preferred stock is outstanding, the net
proceeds of the issuance must be used to pay down the liquidation preference of the senior preferred
stocl<; however, the liquidation preference of each share of senior preferred stock may not be paid down
below $1‘000 per share prior to the termination of Treasury’s funding commitment Following the
termination of `l`reasury’s funding commitmentx we may pay down the liquidation preference of all
outstanding shares of senior preferred stock at any time, in whole or in part. lf, after termination of
Treasury`s funding commitment, we pay down the liquidation preference of each outstanding share of
senior preferred stock in full, the shares will be deemed to have been redeemed as of the payment date

The table below provides a summary of our senior preferred stock outstanding at December 31, 2015.

 

 

(in millions, except initial ' qul\?ii¢.‘tilaatllon Total
liquidation preference price Shares Shares Total Preference Liquidation
per share) Authorized Outstanding Par Value Price per Share Preference
Draw Date: _ » .
September 8. 2008 1.00 1.00 $ 1.00 $ 1,000 3 1,000
November 24, 2008 - - ~ NIA 13,800
Marc,n 31. 2009 ~ _ - N}A 30,800
June 30, 2009 »~ -- -»- N/A 6,100
JLme 30. 2010 -- -~ - NIA 10,600
September 30. 2010 - ~»- - NfA 1 ,BOG
December 30, 2010 -- -~» ~.- NIA 100
Mar¢h 31, 2011 ‘ -- - __ N/A soo
September 30, 2011 - - - N/A 1 .470
December 30, 201 1 -~ - -- N/A 5,992
l\/larch 30, 2012 _ ~ »~ N/A 146
dune 29. 2012 -- -~ - N/A 19
Total. senior preferred
stock 1.00 1.00 $ 1.00 $ 72,336

 

No cash was received from Treasury under the Purchase Agreement in 2015, because we had positive
net worth at December 31, 2014, l\/larch 31, 2015, June 30, 2015, and September 30, 2015 and,
consequently, FHFA did not request a draw on our benalf. At Decernber 31, 2015, our assets exceeded
our liabilities under GAAP; therefore no draw is being requested from Treasury under the Purchase
Agreement. Our quarterly senior preferred stock dividend is the amount, if any, by Which our Net Worth
Amount at the end of the immediately preceding fiscal quarter exceeds the applicable Capital Reserve
Amount, Whicn was established at $3 billion for 2013 and declines to zero in 2018. Based on our Net
Wortn Amount at December 31, 2015 and the Capital Reserve Amount of $1.2 billion in 2016, our
dividend obligation to Treasury in Nlarch 2016 will be $1.7 billion. See Note 2 for additional information
The aggregate liquidation preference on the senior preferred stock owned by Treasury was $72.3 billion
as of both December 31, 2015 and 2014. See Note 16 for additional information

COMNlON ST¢CK WARRANT

 

Pursuant to the Purchase Agreement described in Note 2, on September 7, 2008, We issued a warrant to

purchase common stock to Treasury, in partial consideration of Treasury’s commitment to provide funds
to us.

 

Freddie l\./lac 2015 Form 10-K 275

Financial Statements Notes to the Consolidated Financial Statements l Note 10

The warrant may be exercised in whole or in part at any time on or before September 7, 2028, by delivery
to us of a notice of exercise, payment of the exercise price of $0.00001 per share, and the warrant lt the
market price of one share of our common stock is greater than the exercise price, then, instead of paying
the exercise price, Treasury may elect to receive shares equal to the value of the Warrant (or portion
thereof being canceled) pursuant to the formula specified in the warrant. Upon exercise of the warrant,

`l'reasury may assign the right to receive the shares of common stock issuable upon exercise to any other
person

We account for the warrant in permanent equity At issuance on September 7, 2008, we recognized the
warrant at fair value, and we do not recognize subsequent changes in fair value while the warrant
remains classified in equity VVe recorded an aggregate fair value of $2.3 billion for the warrant as a
component of additional pald-in-capital. We derived the fair value of the warrant using a modified Blacl<-
Scholes model. lf the warrant is exercised, the stated value of the common stock issued will be
reclassified to common stock in our consolidated balance sheets The warrant was determined to be ln-
substance non-voting common stocl<, because the warrant’s exercise price of $0.00001 per share is
considered non-substantive (compared to the market price of our common stock). As a resu|t, the shares
associated with the warrant are included in the computation of basic and diluted earnings (loss) per
share. The weighted average shares of common stock outstanding for the years ended December 31,
20151 2014, and 2013, respectively, included shares of common stock that would be issuable upon full
exercise of the warrant issued to Treasury.

PREFERRED STOCK

 

We have the option to redeem our preferred stock on specified dates, at their redemption price plus
dividends accrued through the redemption date. However, without the consent of Treasury, we are
restricted from making payments to purchase or redeem preferred stock as well as paying any preferred
dividends, other than dividends on the senior preferred stock. All 24 classes of preferred stock are
perpetual and non-cumulative and carry no significant voting rights or rights to purchase additional
Freddie Nlac stock or securities Costs incurred in connection with the issuance of preferred stock are
charged to additional paid~in capital.

 

Freddie l\r'lac 2015 Form 10-K - 276

Controls and Procedures

lVlitigating Actioris Related to the Nlaterial
Weakness in internal Control Over Financial
Reporting

As described above under “Management’s Report on internal Control Over Financial Reporting,” we have

one material weakness in internal control over financial reporting as of December 31, 2015 that we have
not remediated.

Given the structural nature of this material weakness we believe lt is likely that we will not remediate it
while we are under conservatorship l-lowever, both we and FHFA have continued to engage in activities
and employ procedures and practices intended to permit accumulation and communication to
management of information needed to meet our disclosure obligations under the federal securities laws
These include the following:

‘ Fl-lFA has established the Division of Conservatorship, which is intended to facilitate operation of the
company with the oversight of the Conservator.

- We provide drafts of our SEC filings to Fi-lFA personnel for their review and comment prior to filing
We also provide drafts of external press releases, statements and speeches to FHFA personnel for
their review and comment prior to release

»~ FHFA personnel, including senior officials, review our SEC filings prior to filingl including this
Form 10-K,' and engage in discussions with us regarding issues associated with the information
contained in those filings. Prior to filing this Form 10-K, FHFA provided us with a ertten
acknowledgment that it had reviewed the Form 10-}<, was not aware of any material misstatements or
omissions in the Form 10-K, and had no objection to our filing the Form 10~K.

The Director of FHFA is in frequent communication with our Chief Executive Ofl`icer, typically meeting
(in person or by phone) on at least a bi-weekly basis

~ FHFA representatives attend meetings frequently with various groups within the company to enhance
the flow of information and to provide oversight on a variety of matters, including accounting, credit
and capital markets management, external communications and legal matters
Senior officials within FHFA’s accounting group meet frequently with our senior financial executives
regarding our accounting policies, practices and procedures

ln view of our mitigating actions related to this material weakness we believe that our consolidated
financial statements for the year ended December 31, 2015 have been prepared in conformity with GAAP.

 

Freddie Mac 2015 Form 10-K 333

Controis and Procedures

Changes in internal Controi Over Financial
Reporting Dtiring the Quarter Ended
Decernber 31', 2015

We evaluated the changes in our internal control over nnanciai reporting that occurred during the quarter
ended December 31, 2015 and concluded that the following matter has materially affected, or is
reasonably likely to materially affect, our internal control over financial reporting

We continue to make considerable enhancements to our risk management framework During 2015, we
continued to enhance and refine our three-lines-of-defense risk management framework. As part of this
effort during 2015 we moved several key functions Within the organization As we continue to transition to
our enhanced three-lines-of-defense framework, we may experience elevated operational risks, which we
are managing For more information, see "iViD&A - Risk ii/lanagernent -~ Operational Risk -
Operationai Risk Management and Risk Profile."

 

Freddie lVlac 2015 Form lO-K ' 334

Directors, Corporate Governanoe, and Executive Ofncers

DERECTORS, CORPORATE
GOVERNANCE, AND EXECUT|VE
CFFICERS

DiRECTORS
ELECTlON OF DlRECTORS

As Conservator, FHFA determines the size of the company’s Board and the scope of its authority At the
start of Conservatorship, FHFA determined that the Boarci is to have a Non-Executive Chairman, and is to
consist of a minimum of 9 and not more than 13 directors1 with the Chief Executive Officer being the only
corporate officer serving as a member of the Board. The company currently has 13 Board members and
expects to maintain the current Board size.

Directors

in addition, because FHFA as Conservator has succeeded to the rights of all shareholders of the
company, the Conservator elects the directors Accordingly, we will not solicit proxiesx distribute a proxy
statement to stockholders or hold an annual meeting of stockholders in 2016. lnstead, the Conservator
has elected directors by written consent in lieu of an annual meeting. Annually‘ the Board identifies
director nominees or candidates for the Conservator to consider for election by written consent When
there is a vacancy on the Board, the Board may exercise the authority delegated to it by the Conservator
to fill such vacancy, subject to review by the'Cons`ervator.

On February 12\ 2016, the Conservator executed a written consent1 effective as of that date, re-electing
each of the 13 then~current directors as a member of our Board. The individuals elected as directors by
the Conservator are listed below.

Raphael W. Bostic C'nristopher S. l_ynch
Carolyn H. Byrd Sara Mathew
Launcelot F. Drummond Saiyid `i'. Naqvi
Thornas l\/i. Goldsteiri Nicoias P. Retsinas
Richard C. Hartnack Eugene B. Shanks, Jr.
Steven W. Kohlhagen Anthony A. Vvilliams

Donald H. Layton

See “Director Biographicai lnformation” for information about each of our re-elected directors The terms
of those directors will end on the date of the next annual meeting ot our stockholders or when the
Conservator next elects directors by written consent whichever occurs nrst.

 

Freddie lVlac 201 5 Form 10-K

bd
()J
(J`I

